Exhibit 10.1

EMPLOYMENT AGREEMENT

Matthew J. Desch

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of September 18, 2010, by and
between Iridium Communications Inc., a Delaware corporation (the “Company”), and
Matthew J. Desch (“Executive” and, together with the Company, the “Parties”).

WHEREAS, Executive previously entered into an employment agreement (the “Prior
Employment Agreement”), dated as of September 18, 2006, with Iridium Holdings
LLC (“Holdings”), a Delaware limited liability company and a wholly-owned
subsidiary of the Company, and Iridium Satellite LLC;

WHEREAS, the Company desires to employ Executive pursuant to the terms,
provisions and conditions set forth in this Agreement, which Agreement shall
supersede the Prior Employment Agreement effective as of the Effective Date (as
defined below);

WHEREAS, Executive desires to accept and continue his employment on the terms
hereinafter set forth in this Agreement; and

WHEREAS, Executive acknowledges that (i) Executive’s employment with the Company
will provide Executive with trade secrets of, and confidential information
concerning, the “Company Group” (as defined in Section 10(a)); and (ii) the
covenants contained in this Agreement are essential to protect the business and
goodwill of the Company Group.

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Parties hereby agree as follows:

1. Term. Subject to earlier termination in accordance with the provisions of
Section 6 of this Agreement, Executive shall be employed by the Company for an
initial period commencing on September 18, 2010 (the “Effective Date”) and
ending on the third anniversary of thereof (the “Term”); provided, that the Term
shall be automatically extended for successive one-year periods thereafter
unless, no later than six (6) months prior to the expiration of the initial
three-year period, or any such successive one-year renewal period, either Party
shall provide to the other Party written notice of its or his desire not to
extend the Term. Upon Executive’s termination of employment with the Company for
any reason, Executive shall immediately resign all positions with the Company
Group, including any position as a member of the Company’s Board of Directors
(the “Board”).

2. Position and Duties.

(a) Position. During the Term, Executive shall serve as the Company’s Chief
Executive Officer. Executive hereby agrees to serve (without additional
compensation) as a member of the Board and/or as an officer or director of any
other member of the Company Group.

(b) Duties. Executive shall have the powers, authorities, and duties of
management usually vested in the office of the chief executive officer of a
corporation of a similar size and nature to the Company, subject to the legal
directives of the Board in exercising its general



--------------------------------------------------------------------------------

oversight function. Executive shall report solely to the Board. Executive shall
devote Executive’s full business time and attention to the performance of
Executive’s duties hereunder and shall not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the rendition of such services, either directly or indirectly;
provided that, nothing herein shall preclude Executive from (i) with the prior
approval from the Chairman of the Board, serving on the board of directors of
other for-profit companies that do not compete with the Company, (ii) serving on
civic or charitable boards or committees, and (iii) managing personal
investments, so long as all such activities described in (i) through
(iii) herein do not materially interfere with the performance of Executive’s
duties and responsibilities under this Agreement.

3. Cash Compensation.

(a) Base Salary. During the Term, Executive shall receive a base salary (the
“Base Salary”) at the rate of $675,000 per year (pro-rated for partial years),
payable in regular installments in accordance with the Company’s usual payroll
practices. Executive shall be entitled to such increases (but not decreases) in
the Base Salary, if any, as may be determined from time to time in the sole
discretion of the Board. Executive’s Base Salary shall increase by $14,529
effective January 1, 2011 and shall be further increased by $17,719 effective
November 1, 2012.

(b) Annual Bonus. With respect to each fiscal year of the Company ending during
the Term (as of the Effective Date, a “fiscal year” is the period commencing on
January 1 and ending on December 31) and subject to the achievement of the
applicable performance goals, Executive shall be eligible to earn an annual
bonus (the “Annual Bonus”) with a target amount equal to ninety percent (90%) of
the Base Salary (the “Target Bonus”) but may be adjusted up or down by the
Compensation Committee of the Board (or a subcommittee thereof) (the
“Committee”) based upon achievement of the performance goals established by the
Committee. Commencing in fiscal year 2011, the applicable performance goals for
the Target Bonus shall be determined by the Committee, following input from
Executive, and shall be communicated to Executive within the first ninety
(90) days of the applicable fiscal year. The Annual Bonus, if any, earned for a
fiscal year shall be paid to Executive in the fiscal year following the fiscal
year for which the Annual Bonus relates, but in no event later than the date on
which annual bonuses are paid to all other senior executives of the Company,
provided Executive is employed by the Company on such payment date (except as
otherwise provided herein).

4. Employee Benefits and Perquisites. During the Term, Executive shall be
eligible to participate in the employee benefit plans and perquisites and fringe
benefit programs of the Company on a basis no less favorable than such benefits
and perquisites are provided by the Company from time to time to the Company’s
other senior executives. Without limiting the foregoing, Executive shall be
entitled to receive the following perquisites during the Term:

(a) Automobile. From the Effective Date though November 1, 2012 (the “Car
Allowance Period”), the Company shall provide Executive with either the use of
an automobile for business and personal use or a cash car allowance in
accordance with the company car policy of the Company, as may be in effect from
time to time. During the Car Allowance Period, the Company shall pay all
expenses of operating, maintaining and repairing the automobile and shall
procure and maintain automobile liability insurance in respect thereof, with
such coverage insuring Executive for bodily injury and property damage.

 

2



--------------------------------------------------------------------------------

(b) Club Membership. From the Effective Date through December 31, 2010, the
Company shall pay the annual membership dues (but not the initiation fees) for
one business or country club in the Washington D.C. metropolitan area selected
by Executive.

(c) Vacation. Executive shall be entitled to four (4) weeks paid vacation during
each year of the Term. Executive shall also be entitled to all paid holidays and
personal days given by the Company to its senior executives.

(d) Expense Reimbursement. Executive shall be entitled to receive prompt
reimbursement for all travel and business expenses reasonably incurred and
accounted for by Executive (in accordance with the policies and procedures
established from time to time by the Company) in performing services hereunder.

(e) Term Life Insurance. If Executive is insurable at standard or better rates,
the Company shall, promptly following the Effective Date, obtain and maintain
during the Term, at its sole cost and expense, a life insurance policy in the
face amount of $400,000 on Executive’s life, on which Executive has the right to
designate the beneficiary.

5. Indemnification; D&O Coverage. The Company, and its successors and/or
assigns, will indemnify and defend Executive to the fullest extent permitted by
the By-Laws and Certificate of Incorporation of the Company with respect to any
claims that may be brought against Executive arising out of any action taken or
not taken in Executive’s capacity as an officer or director of any member of the
Company Group. In addition, Executive shall be covered as an insured in respect
of Executive’s activities as an officer and director of any member of the
Company Group by the Company’s Directors and Officers liability policy or other
comparable policies obtained by the Company’s successors, to the fullest extent
permitted by such policies. The Company’s indemnification obligations under this
Section 5 shall remain in effect following Executive’s termination of employment
with the Company Group.

6. Termination of Employment. The Term and Executive’s employment hereunder may
be terminated under the following circumstances:

(a) Death. The Term and Executive’s employment hereunder shall terminate upon
Executive’s death. Upon any termination of Executive’s employment hereunder as a
result of this Section 6(a), Executive’s estate shall be entitled to receive
(i) (A) his Base Salary through the date of termination (the “Accrued Salary”),
which shall be paid within fifteen (15) days following the date of termination,
and (B) any earned but unpaid Annual Bonus for any fiscal year preceding the
fiscal year in which the termination occurs (the “Accrued Bonus”), which shall
be paid at the same time as bonuses are paid to other senior executive officers,
but in no event later than the date provided for in Section 3(b) hereof (the
Accrued Bonus and the Accrued Salary, including the respective times by which
such amounts are to be paid, are hereafter referred to as the “Accrued
Amounts”), and (ii) a pro rata bonus equal to the product of (x) the Annual
Bonus Executive would have earned for the fiscal year if he had he remained
employed by the Company on the applicable payment date for such Annual Bonus
multiplied by (y) a

 

3



--------------------------------------------------------------------------------

fraction, the numerator of which is the number of days in such fiscal year on
which Executive was employed by the Company preceding and including the date of
termination and the denominator of which is 365 (the “Pro Rata Bonus”), which
Pro Rata Bonus shall be paid to Executive’s estate on the date on which the
Annual Bonus would have been paid if Executive’s employment had not terminated.
All other benefits, if any, due to Executive’s estate following Executive’s
termination due to death shall be determined in accordance with the plans,
policies and practices of the Company; provided, that Executive’s estate shall
not be entitled to any payments or benefits under any severance plan, policy or
program of the Company Group. Executive’s estate shall not accrue any additional
compensation (including any Base Salary or Annual Bonus) or other benefits under
this Agreement following such termination of employment.

(b) Disability. The Company may terminate the Term and Executive’s employment
hereunder for Disability. “Disability” shall mean Executive’s inability, due to
physical or mental incapacity, to perform his duties under this Agreement with
substantially the same level of quality as immediately prior to such incapacity
for a period of ninety (90) consecutive days or one hundred twenty (120) days
during any consecutive six (6) month period. In conjunction with determining
Disability for purposes of this Agreement, Executive hereby (i) consents to any
such examinations which are relevant to a determination of whether Executive is
mentally and/or physically disabled, and (ii) agrees to furnish such medical
information as may be reasonably requested. Upon any termination of Executive’s
employment hereunder pursuant to this Section 6(b), Executive shall be entitled
to receive (i) payment of the Accrued Amounts, and (ii) the Pro Rata Bonus,
which Pro Rata Bonus shall be paid to Executive on the date on which the Annual
Bonus would have been paid if Executive’s employment had not terminated. All
other benefits, if any, due to Executive following Executive’s termination by
the Company for Disability shall be determined in accordance with the plans,
policies and practices of the Company; provided, that Executive shall not be
entitled to any payments or benefits under any severance plan, policy or program
of the Company Group. Executive shall not accrue any additional compensation
(including any Base Salary or Annual Bonus) or other benefits under this
Agreement following such termination of employment.

(c) Termination for Cause; Voluntary Termination. At any time during the Term,
(i) the Company may terminate the Term and Executive’s employment hereunder for
“Cause” (as defined below) by Notice of Termination (as defined in Section 6(f))
specifying the grounds for Cause in reasonable detail, and (ii) Executive may
terminate the Term and Executive’s employment hereunder “voluntarily” (that is,
other than by death, Disability or for Good Reason, in accordance with
Section 6(a), 6(b) or 6(d), respectively); provided, that Executive shall be
required to give at least thirty (30) days advance written notice to the Company
of such termination. “Cause” shall mean Executive’s: (A) material breach of this
Agreement, including the willful failure to substantially perform his duties
hereunder; (B) willful failure to carry out, or comply with, in any material
respect, any lawful and reasonable directive of the Board, not inconsistent with
the terms of this Agreement; (C) commission at any time of any act or omission
that results in, or that may reasonably be expected to result in, a conviction,
plea of guilty or no contest or imposition of unadjudicated probation for any
(x) felony or (y) crime involving moral turpitude; (D) unlawful use (including
being under the influence) or possession of illegal drugs on the Company’s
premises or while performing Executive’s duties and responsibilities hereunder;
(E) breach of any written policies or procedures of the Company

 

4



--------------------------------------------------------------------------------

Group that are applicable to Executive and that have previously been provided to
Executive, which breach causes or is reasonably expected to cause material
economic harm to any member of the Company Group; or (F) commission at any time
of any act of fraud, embezzlement, misappropriation, material misconduct, or
breach of fiduciary duty against the Company or any of its affiliates (or any of
their respective predecessors or successors), which, for the avoidance of doubt,
shall not include any good faith disputes regarding immaterial amounts that
relate to Executive’s expense account, reimbursement claims or other de minimis
matters; provided, however, in the case of (A), (B) or (E) above, if any such
breach or failure is curable, Executive fails to cure such breach or failure to
the reasonable satisfaction of the Board within fifteen (15) days of the date
the Company delivers written notice of such breach or failure to Executive. For
purposes of this Agreement, no act or failure to act by Executive shall be
considered “willful” unless such act is done or failed to be done intentionally
and in bad faith.

Upon the termination of the Term and Executive’s employment hereunder pursuant
to this Section 6(c) by the Company for Cause, Executive shall be entitled to
receive his Base Salary through the date of termination. Upon the termination of
the Term and Executive’s employment hereunder pursuant to this Section 6(c) due
to Executive’s voluntary termination, Executive shall be entitled to receive
payment of the Accrued Amounts. All other benefits, if any, due to Executive
following Executive’s termination of employment for Cause or due to Executive’s
voluntary termination pursuant to this Section 6(c) shall be determined in
accordance with the plans, policies and practices of the Company; provided, that
Executive shall not be entitled to any payments or benefits under any severance
plan, policy or program of the Company Group. Executive shall not accrue any
additional compensation (including any Base Salary or Annual Bonus) or other
benefits under this Agreement following such termination of employment.

(d) Termination for Good Reason or Without Cause. At any time during the Term,
(i) Executive may terminate the Term and Executive’s employment hereunder for
“Good Reason” (as defined below) and (ii) the Company may terminate the Term and
Executive’s employment hereunder without Cause (that is, other than by death,
Disability or for Cause, in accordance with Section 6(a), 6(b) or 6(c),
respectively). “Good Reason” shall mean the occurrence, without Executive’s
prior written consent, of any of the following events: (A) a reduction in the
nature or scope of Executive’s responsibilities, duties or authority from those
contemplated by this Agreement; (B) a reduction in the then current Base Salary;
(C) causing or requiring Executive to report to any person other than the Board;
(D) the relocation of Executive’s primary office to a location that is not
within a sixty (60) mile radius of the Company’s offices in McLean, Virginia; or
(E) any other breach by the Company of a material term of this Agreement,
including but not limited to a breach of Section 8(d)(iii) by failing to cause
any successor to the Company to expressly assume and agree to perform this
Agreement; provided, that any such event described in (A) through (E) above
shall not constitute Good Reason unless Executive delivers to the Company a
Notice of Termination for Good Reason within ninety (90) days after Executive
first learns of the existence of the circumstances giving rise to Good Reason,
and within thirty (30) days following the delivery of such Notice of Termination
for Good Reason the Company has failed to cure the circumstances giving rise to
Good Reason.

 

5



--------------------------------------------------------------------------------

Upon the termination of Executive’s employment hereunder pursuant to this
Section 6(d), Executive shall receive (i) the Accrued Amounts, and (ii) subject
to Executive’s execution, delivery and non-revocation of an effective release of
all claims against the Company Group substantially in the form attached hereto
as Exhibit A (the “Release”) within the forty-five (45) day period following the
date of the termination of Executive’s employment (the last day of such 45-day
period, the “Release Date”): (A) for a period of twelve (12) months following
the date of termination (the “Severance Period”), an amount equal to the sum of
(x) one (1) times Executive’s then current Base Salary and (y) one (1) times
Executive’s then current Target Bonus, such amount to be paid in accordance with
regular payroll practices during the Severance Period; provided that, if such
termination occurs within the twelve (12) month period commencing on a Change in
Control (as defined in the Company’s 2009 Stock Incentive Plan), then the cash
severance amounts described in this paragraph shall be paid to Executive in a
single lump sum and in addition to such cash severance payment, one hundred
percent (100%) of Executive’s then outstanding stock options and other equity
awards shall become vested and exercisable, as applicable pursuant to the terms
of the applicable equity award agreements; and (B) subject to Executive making a
timely election to continue such coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), continued health insurance coverage under
the Company’s benefit plans at active employee contribution rates, for the
Severance Period (or, at the Company’s election, Executive shall pay the full
cost of such COBRA premiums and the Company shall promptly reimburse Executive
for such COBRA premiums); provided that, such coverage shall terminate earlier
if and to the extent Executive becomes eligible to receive health insurance
coverage under a plan maintained or provided for the employees of any subsequent
employer. All other benefits, if any, due Executive following a termination
pursuant to this Section 6(d) shall be determined in accordance with the plans,
policies and practices of the Company; provided, that Executive shall not be
entitled to any payments or benefits under any severance plan, policy or program
of the Company Group. Executive shall not accrue any additional compensation
(including any Base Salary or Annual Bonus) or other benefits under this
Agreement following such termination of employment. Assuming Executive’s
execution and non-revocation of the Release before the Release Date, the cash
severance amounts payable under this paragraph shall commence or be made on the
date that is sixty (60) days after Executive’s termination of employment
hereunder pursuant to this Section 6(d).

(e) Election to Not Extend Term. In the event either Party elects not to extend
the Term pursuant to Section 1 of this Agreement (and unless Executive’s
employment is earlier terminated pursuant to subsections (a), (b), (c) or (d) of
this Section 6), the termination of the Term and of Executive’s employment
hereunder (whether or not Executive continues as an employee of the Company
thereafter) shall be deemed to occur on the close of business on the last day of
the then current Term. In the event Executive elects not to renew the Term, such
termination of employment shall be deemed to be a resignation without Good
Reason pursuant to Section 6(c); provided, however, Executive shall be entitled
to receive payment of the Pro Rata Bonus, which Pro Rata Bonus shall be paid to
Executive on the date on which the Annual Bonus would have been paid if
Executive’s employment had not terminated. In the event the Company elects not
to renew the Term, such termination of employment shall be deemed to be a
termination by the Company without Cause pursuant to Section 6(d). All other
benefits, if any, due Executive following a termination pursuant to this
Section 6(e) shall be determined in accordance with the plans, policies and
practices of the Company; provided, that Executive shall

 

6



--------------------------------------------------------------------------------

not participate in any severance plan, policy or program of the Company.
Executive shall not accrue any additional compensation (including any Base
Salary or Annual Bonus) or other benefits under this Agreement following such
termination.

(f) Notice of Termination. Any purported termination of Executive’s employment
by the Company or by Executive shall be communicated by written Notice of
Termination to the other Party in accordance with Section 8(e) hereof. For
purposes of this Agreement, “Notice of Termination” shall mean a notice that
shall indicate the specific termination provision in this Agreement relied upon
and shall, to the extent applicable, set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

(g) Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and, as
applicable, the board of directors (and any committees thereof) of each of the
other members of the Company Group.

(h) Taxes. Notwithstanding any other provision of this Agreement to the
contrary, if payments made or benefits provided pursuant to this Section 6 are
considered “parachute payments” under Section 280G of the Internal Revenue Code
of 1986, as amended (the “Code”), then such parachute payments plus any other
payments made or benefits provided by the Company Group to Executive which are
considered parachute payments shall be limited to the greatest amount which may
be paid to Executive under Section 280G of the Code without causing any loss of
deduction to the Company Group under such section, but only if, by reason of
such reduction, the net after tax benefit to Executive shall exceed the net
after tax benefit if such reduction were not made. “Net after tax benefit” for
purposes of this Agreement shall mean the sum of (i) the total amounts payable
to Executive under Section 6, plus (ii) all other payments and benefits which
Executive receives or then is entitled to receive from the Company Group that
would constitute a “parachute payment” within the meaning of Section 280G of the
Code, less (iii) the amount of federal and state income taxes payable with
respect to the foregoing calculated at the maximum marginal income tax rate for
each year in which the foregoing shall be paid to Executive (based upon the rate
in effect for such year as set forth in the Code at the time of termination of
Executive’s employment), less (iv) the amount of excise taxes imposed with
respect to the payments and benefits described in (i) and (ii) above by
Section 4999 of the Code. The determination as to whether and to what extent
payments are required to be reduced in accordance with this Section 9(h) shall
be made at the Company’s expense by a nationally recognized certified public
accounting firm as may be designated by the Company prior to a change in control
(the “Accounting Firm”). In the event of any mistaken underpayment or
overpayment under this Agreement, as determined by the Accounting Firm, the
amount of such underpayment or overpayment shall forthwith be paid to Executive
or refunded to the Company, as the case may be, with interest at one hundred
twenty (120%) of the applicable Federal rate provided for in Section 7872(f)(2)
of the Code. Any reduction in payments required by this Section 9(h) shall occur
in the following order: (1) any cash severance, (2) any other cash amount
payable to Executive, (3) any benefit valued as a “parachute payment,” and
(4) the acceleration of vesting of any equity awards.

 

7



--------------------------------------------------------------------------------

7. Restrictive Covenants.

(a) Noncompetition. In consideration of the payments by the Company to Executive
pursuant to this Agreement, Executive hereby covenants and agrees that, during
Executive’s employment with the Company and for the one-year period following
the date of Executive’s termination for any reason (the “Restricted Period”),
Executive shall not, without the prior written consent of the Company, engage in
“Competition” (as defined below) with the Company or any of its subsidiaries
(collectively, the “Company Group”) in any geographic area in which the Company
Group is conducting business, or has conducted business, during the Restricted
Period. For purposes of this Agreement, if Executive takes any of the following
actions he shall be engaged in “Competition:” engaging in or carrying on,
directly or indirectly, any enterprise, whether as an advisor, principal, agent,
partner, officer, director, employee, stockholder, associate or consultant to
any entity or individual, that competes with the “Business of the Company” (as
defined below). For purposes of this Agreement, the “Business of the Company”
shall mean (i) the provision of any form of mobile satellite telecommunications,
whether voice or data, as the term “telecommunications” is defined in the
Communications Act of 1934, as amended, and (ii) any other material line of
business which the Company Group enters into during the Term or has undertaken
preparation to enter into at the time of Executive’s termination.
Notwithstanding the foregoing, “Competition” shall not include the passive
ownership of securities in any entity and exercise of rights appurtenant
thereto, so long as such securities represent no more than two percent (2%) of
the voting power of all securities of such enterprise.

(b) Nonsolicitation and No Hire. In further consideration of the payments by the
Company to Executive pursuant to this Agreement, Executive hereby covenants and
agrees that, during the Restricted Period, Executive shall not (i) induce or
attempt to induce any employee or consultant of the Company Group to leave the
employ or services of the Company Group, or in any way interfere with the
relationship between the Company Group and any employee or consultant thereof,
(ii) except in the performance of Executive’s duties for the Company Group, hire
any person who was an employee of the Company Group at any time during the six
(6) month period immediately prior to the date on which such hiring would take
place, or (iii) call on, solicit or service any customer, supplier, licensee,
licensor or other business relation of the Company Group in order to induce or
attempt to induce such person to cease doing business with, or reduce the amount
of business conducted with, the Company Group, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
of the Company Group.

(c) Confidential Information. Executive acknowledges that the Company Group has
a legitimate and continuing proprietary interest in the protection of its
“Confidential Information” (as defined below) and that it has invested
substantial sums and will continue to invest substantial sums to develop,
maintain and protect such Confidential Information. During the Term and at all
times thereafter, Executive shall not, except with the written consent of the
Company or in connection with carrying out Executive’s duties or
responsibilities hereunder, furnish or make accessible to anyone or use for
Executive’s own benefit any trade secrets, confidential or proprietary
information of the Company Group, including without limitation its business
plans, marketing plans, strategies, systems, programs, methods, trade secrets,
employee lists, computer programs, insurance profiles and client lists
(hereafter referred to as “Confidential

 

8



--------------------------------------------------------------------------------

Information”); provided, that such Confidential Information shall not include
information which at the time of disclosure or use, was generally available to
the public other than by a breach of this Agreement or was available to the
party to whom disclosed on a non-confidential basis by disclosure or access
provided by the Company or a third party without breaching any obligations of
the Company, Executive or such third party or was otherwise developed or
obtained legally and independently by the person to whom disclosed without a
breach of this Agreement. Notwithstanding the foregoing, Executive may disclose
Confidential Information when required to do so by a court of competent
jurisdiction, by any governmental agency having supervisory authority over the
business of the Company Group or by any administrative body or legislative body
(including a committee thereof) with jurisdiction to order Executive to divulge,
disclose or make accessible such information; provided, that in the event that
Executive is ordered by a court or other government agency to disclose any
Confidential Information, Executive shall (i) promptly notify the Company of
such order, (ii) at the written request of the Company, diligently contest such
order at the sole expense of the Company as expenses occur, and (iii) at the
written request of the Company, seek to obtain, at the sole expense of the
Company, such confidential treatment as may be available under applicable laws
for any information disclosed under such order.

(d) Property of the Company. All memoranda, notes, lists, records and other
documents or papers (and all copies thereof) relating to the Company Group,
whether written or stored on electronic media (including, without limitation,
Executive’s personal computer or laptop), made or compiled by or on behalf of
Executive in the course of Executive’s employment with the Company Group, or
made available to Executive in the course of Executive’s employment with the
Company Group, relating to the Company Group, or to any entity which may
hereafter become an affiliate thereof, but excluding Executive’s personal
effects, Rolodexes and similar items, shall be the property of the Company, and
shall, except as otherwise agreed by the Company in writing, be delivered to the
Company promptly upon the termination of Executive’s employment with the Company
for any reason or at any other time upon request.

(e) Intellectual Property. All discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed or otherwise made or created or produced by Executive alone
or with others, at any time during his employment with any member of the Company
Group, and in any way relating to the business activities which are the same as
or substantially similar to the business activities carried on by the Company
Group or proposed to be extended or expanded by the Company Group, or the
products or services of the Company Group, whether or not subject to patent,
copyright or other protection and whether or not reduced to tangible form
(“Developments”), shall be the sole and exclusive property of the Company.
Executive agrees to, and hereby does, assign to the Company, without any further
consideration, all of Executive’s right, title and interest throughout the world
in and to all Developments. Executive agrees that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledges that the Company or one of the members
of the Company Group, as the case may be, is the author of such Developments and
owns all of the rights comprised in the copyright of such Developments and
Executive hereby assigns to the Company without any further consideration all of
the rights comprised in the copyright and other proprietary rights Executive may
have in any such Development to the extent that it might not be considered a
work made for

 

9



--------------------------------------------------------------------------------

hire. Executive shall make and maintain adequate and current written records of
all Developments and shall disclose all Developments promptly, fully and in
writing to the Company promptly after development of the same, and at any time
upon request.

(f) Enforcement. Executive acknowledges and agrees that the Company’s remedies
at law for a breach or threatened breach of any of the provisions of
Sections 7(a), (b), (c), (d) or (e) herein (collectively, the “Covenants”) would
be inadequate and, in recognition of this fact, Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. In addition, the Company
shall be entitled to immediately cease paying any amounts remaining due pursuant
to Section 6 (other than the Accrued Amounts) in the event that Executive has
violated any provision of Section 7(a) or has materially breached any of his
obligations under Sections 7(b), (c), (d) or (e) of this Agreement. Executive
understands that the provisions of Sections 7(a) and 7(b) may limit his ability
to earn a livelihood in a business similar to the business of the Company but he
nevertheless agrees and hereby acknowledges that (i) such provisions do not
impose a greater restraint than is necessary to protect the goodwill or other
business interests of the Company, (ii) such provisions contain reasonable
limitations as to time and scope of activity to be restrained, (iii) such
provisions are not harmful to the general public, (iv) such provisions are not
unduly burdensome to Executive, and (v) the consideration provided hereunder is
sufficient to compensate Executive for the restrictions contained in Sections
7(a) and 7(b). In consideration of the foregoing and in light of Executive’s
education, skills and abilities, Executive agrees that he shall not assert that,
and it should not be considered that, any provisions of Sections 7(a) and 7(b)
otherwise are void, voidable or unenforceable or should be voided or held
unenforceable. It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in Sections 7(a) and 7(b) to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. In any such action, suit or proceeding to
enforce the Covenants, the prevailing Party shall be entitled to an award of its
or his reasonable attorneys’ fees and costs incurred.

8. Miscellaneous.

(a) Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) Executive has read this Agreement in its entirety, fully
understands the terms of this Agreement, has had the opportunity to consult with
counsel prior to executing this Agreement, and is signing the Agreement
voluntarily and with full knowledge of its significance, (ii) the execution,
delivery and performance of this Agreement by Executive does not and shall not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
he is bound, (iii) Executive

 

10



--------------------------------------------------------------------------------

is not a party to or bound by an employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity which would interfere
in any material respect with the performance of his duties hereunder, and
(iv) Executive shall not use any confidential information or trade secrets of
any person or party other than the Company Group in connection with the
performance of his duties hereunder.

(b) Mitigation. Executive shall have no duty to mitigate his damages by seeking
other employment and, should Executive actually receive compensation from any
such other employment, the payments required hereunder shall not be reduced or
offset by any other compensation except as specifically provided herein.

(c) Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in a writing signed
by Executive and an officer of the Company (other than Executive) duly
authorized by the Board to execute such amendment, waiver or discharge. No
waiver by either Party of any breach of the other Party of, or compliance with,
any condition or provision of this Agreement shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.

(d) Successors and Assigns.

(i) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and, other than as set forth in Section 8(d)(iii),
shall not be assignable by the Company without the prior written consent of
Executive (which shall not be unreasonably withheld).

(iii) The Agreement shall be assignable by the Company to any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company; provided that,
the Company shall require such successor to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law or otherwise.

(e) Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, or if mailed by registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses or sent via
facsimile to the respective facsimile numbers, as the case may be, as set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon receipt; provided, however,

 

11



--------------------------------------------------------------------------------

that (i) notices sent by personal delivery or overnight courier shall be deemed
given when delivered, (ii) notices sent by facsimile transmission shall be
deemed given upon the sender’s receipt of confirmation of complete transmission,
and (iii) notices sent by registered mail shall be deemed given two days after
the date of deposit in the mail.

If to Executive, to such address as shall most currently appear on the records
of the Company.

If to the Company, to:

Iridium Communications Inc.

1750 Tysons Boulevard, Suite 1400

McLean, VA 22102 USA

Facsimile: (703) 287-7450

Attention: Corporate Secretary

With a copy, which shall not constitute notice, to:

Cooley Godward Kronish LLP

One Freedom Square

Reston Town Center

11951 Freedom Drive

Reston, VA 20190-5656

Facsimile:

Attention: Brent B. Siler, Esq.

(f) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE
(WHETHER OF THE COMMONWEALTH OF VIRGINIA OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF VIRGINIA TO BE
APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE COMMONWEALTH
OF VIRGINIA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT,
EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY. ANY ACTION TO
ENFORCE THIS AGREEMENT MUST BE BROUGHT IN, AND THE PARTIES HEREBY CONSENT TO THE
JURISDICTION OF, A COURT SITUATED IN FAIRFAX COUNTY, VIRGINIA OR THE EASTERN
DISTRICT OF VIRGINIA. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH
COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

(g) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD IN
ANY COURT.

 

12



--------------------------------------------------------------------------------

(h) Set Off. The Company’s obligation to pay Executive the amounts and to make
the arrangements provided hereunder shall be subject to set-off, counterclaim or
recoupment of any amounts owed by Executive to the Company or any of its
affiliates except to the extent any such set-off, counterclaim or recoupment
would violate, or result in the imposition of tax under Section 409A of the
Code, in which case such right shall be null and void.

(i) Compliance with Code Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Code, and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is the
first business day of the seventh month following Executive’s termination of
employment with the Company (or the earliest date as is permitted under
Section 409A of the Code), and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax. In the event that payments under this Agreement are deferred pursuant to
this Section 8(j) in order to prevent any accelerated tax or additional tax
under Section 409A of the Code, then such payments shall be paid at the time
specified under this Section 8(i) without any interest thereon. The Company
shall consult with Executive in good faith regarding the implementation of this
Section 8(i); provided that neither the Company nor any of its employees or
representatives shall have any liability to Executive with respect thereto.
Notwithstanding anything to the contrary herein, a termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of amounts or benefits upon or following a
termination of employment unless such termination is also a “Separation from
Service” within the meaning of Section 409A of the Code and, for purposes of any
such provision of this Agreement, references to a “resignation,” “termination,”
“termination of employment” or like terms shall mean Separation from Service.
Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of
Section 409A of the Code (x) the amount of expenses eligible for reimbursement
or in-kind benefits provided to Executive during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive in any other calendar year, (y) the reimbursements for
expenses for which Executive is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, and (z) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit. Each payment made under this Agreement shall be treated
as a separate payment and the right to a series of installment payments under
this Agreement is to be treated as a right to a series of separate payments.

 

13



--------------------------------------------------------------------------------

(j) Severability of Invalid or Unenforceable Provisions. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

(k) Advice of Counsel and Construction. Each Party acknowledges that such Party
had the opportunity to be represented by counsel in the negotiation and
execution of this Agreement. Accordingly, the rule of construction of contract
language against the drafting party is hereby waived by each Party.

(l) Entire Agreement; Effectiveness of Agreement. This Agreement constitutes the
entire agreement between the parties as of the Effective Date and supersedes all
previous agreements and understandings between the parties with respect to the
subject matter hereof, including the Prior Employment Agreement. Executive
hereby acknowledges and agrees that the Prior Employment Agreement shall
terminate as of immediately prior to the Effective Date, Executive shall have no
further rights thereunder and no member of the Company Group shall have any
further obligations thereunder. Notwithstanding anything to the contrary herein,
this Agreement shall not become effective until the Effective Date. If the
Effective Date does not occur, then this Agreement shall be of no force or
effect, and the Prior Employment Agreement shall remain in effect in accordance
with its terms.

(m) Withholding Taxes. The Company shall be entitled to withhold from any
payment due to Executive hereunder any amounts required to be withheld by
applicable tax laws or regulations.

(n) Section Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

(o) Cooperation. During the Term and at any time thereafter, Executive agrees to
cooperate (i) with the Company in the defense of any legal matter involving any
matter that arose during Executive’s employment with the Company Group, and
(ii) with all government authorities on matters pertaining to any investigation,
litigation or administrative proceeding pertaining to the Company Group. The
Company will reimburse Executive for any reasonable travel and out of pocket
expenses incurred by Executive in providing such cooperation.

(p) Survival. Sections 5, 6(d), 6(h), 7, and 8 shall survive and continue in
full force in accordance with their terms notwithstanding any termination of the
Term or of Executive’s employment with the Company Group.

(q) Continuation of Employment; Termination On or After Expiration of the Term.
Unless the Parties otherwise agree in writing, continuation of Executive’s
employment with the Company Group beyond the expiration of the Term shall be
deemed an employment “at will” and shall not be deemed to extend any of the
provisions of this Agreement, and Executive’s employment may thereafter be
terminated “at will” by Executive or the Company.

 

14



--------------------------------------------------------------------------------

(r) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[Signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

IRIDIUM COMMUNICATIONS INC. By:   /s/ Robert H. Niehaus   Name: Robert H.
Niehaus   Title: Chairman EXECUTIVE   /s/ Matthew J. Desch   Matthew J. Desch

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

THIS AGREEMENT AND RELEASE, dated as of _______, 201_ (this “Agreement”), is
entered into by and between Matthew J. Desch (“Executive”) and Iridium
Communications Inc. (the “Company”).

WHEREAS, Executive is currently employed with the Company; and

WHEREAS, Executive’s employment with the Company will terminate effective as of
____, 20__;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, Executive and the
Company hereby agree as follows:

1. Executive shall be provided severance pay and other benefits (the “Severance
Benefits”) in accordance with the terms and conditions of Section 6(d) of the
employment agreement by and between Executive and the Company, dated as of
______ 2010 (the “Employment Agreement”); provided that, no such Severance
Benefits shall be paid or provided if Executive revokes this Agreement pursuant
to Section 5 below.

2. Executive, for and on behalf of himself and Executive’s heirs, successors,
agents, representatives, executors and assigns, hereby waives and releases any
common law, statutory or other complaints, claims, demands, expenses, damages,
liabilities, charges or causes of action (each, a “Claim”) arising out of or
relating to Executive’s employment or termination of employment with,
Executive’s serving in any capacity in respect of, or Executive’s status at any
time as a holder of any securities of, any of the Company and any of its
affiliates (collectively, the “Company Group”), both known and unknown, in law
or in equity, which Executive may now have or ever had against any member of the
Company Group or any equityholder, agent, representative, administrator,
trustee, attorney, insurer, fiduciary, employee, director or officer of any
member of the Company Group, including their successors and assigns
(collectively, the “Company Releasees”), including, without limitation, any
claim for any severance benefit which might have been due Executive under any
previous agreement executed by and between any member of the Company Group and
Executive, and any complaint, charge or cause of action arising out of his
employment with the Company Group under the Age Discrimination in Employment Act
of 1967 (“ADEA,” a law which prohibits discrimination on the basis of age
against individuals who are age 40 or older), the National Labor Relations Act,
the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990,
Title VII of the Civil Rights Act of 1964, the Employee Retirement Income
Security Act of 1974, the Family Medical Leave Act, the Equal Pay Act, the
Securities Act of 1933, the Securities Exchange Act of 1934, the Rehabilitation
Act of 1973, the Worker Adjustment and Retraining Notification Act, and the
Virginia Human Rights Act, all as amended; and all other federal, state and
local statutes, ordinances and regulations. By signing this Agreement, Executive
acknowledges that Executive intends to waive and release any rights known or
unknown Executive may have against the Company Releasees under these and any
other laws; provided that, Executive does not waive or

 

1



--------------------------------------------------------------------------------

release Claims (i) with respect to the right to enforce this Agreement or those
provisions of the Employment Agreement that expressly survive the termination of
Executive’s employment with the Company, (ii) with respect to any vested right
Executive may have under any employee pension or welfare benefit plan of the
Company Group, or (iii) any rights to indemnification preserved by Section 5 of
the Employment Agreement or under any applicable indemnification agreement, any
D&O insurance policy applicable to Executive and/or the Company’s certificates
of incorporation, charter and by-laws, or (iv) with respect to any claims that
cannot legally be waived.

3. Executive acknowledges that Executive has been given twenty-one (21) days
from the date of receipt of this Agreement to consider all of the provisions of
the Agreement and, to the extent he has not used the entire 21-day period prior
to executing the Agreement, he does hereby knowingly and voluntarily waive the
remainder of said 21-day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ
THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN
ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN
RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE COMPANY
RELEASEES, AS DESCRIBED HEREIN AND THE OTHER PROVISIONS HEREOF. EXECUTIVE
ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER
TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

4. Executive shall have seven (7) days from the date of Executive’s execution of
this Agreement to revoke the release, including with respect to all claims
referred to herein (including, without limitation, any and all claims arising
under ADEA). If Executive revokes the Agreement, Executive will be deemed not to
have accepted the terms of this Agreement.

5. Executive hereby agrees not to defame or disparage any member of the Company
Group or any executive, manager, director, or officer of any member of the
Company Group in any medium to any person without limitation in time. The
Company hereby agrees that its board of directors and the executives, managers
and officers of the members of the Company Group shall not defame or disparage
Executive in any medium to any person without limitation in time.
Notwithstanding this provision, either party may confer in confidence with his
or its legal representatives and make truthful statements as required by law.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

IRIDIUM COMMUNICATIONS INC.    By: Its: EXECUTIVE    Matthew J. Desch

 

3